Citation Nr: 1512279	
Decision Date: 03/23/15    Archive Date: 04/01/15

DOCKET NO.  13-06 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for bilateral tinnitus.

3.  Entitlement to service connection for a right shoulder disability.

4.  Entitlement to service connection for a left shoulder disability.


ATTORNEY FOR THE BOARD

Patricia Veresink



INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from January 1964 to July 1964.  The appellant is the Veteran's surviving widow.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

Prior to the Veteran's death, he perfected his appeal as to the claims addressed herein.  As a matter of law, appellants do not survive their claims; however, that dismissal did not affect the right of an eligible person (such as the appellant here) to be substituted to process the claims to completion.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2012)).  As provided in the law, a person eligible for substitution will include a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C.A. § 5121(a).  Id.  In January 2014, the appellant requested substitution, which was granted by the RO as noted on the July 2014 certification of appeal.  Therefore, the Veteran's surviving spouse has been substituted for the Veteran and the appeal retains the Veteran's docket number.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral hearing loss is causally and etiologically related to service.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran's bilateral tinnitus is causally and etiologically related to service.

3.  The preponderance of the evidence shows that the Veteran did not have a right shoulder disability that had its onset during service or was causally or etiologically related to service.  

4.  The preponderance of the evidence shows that the Veteran did not have a left shoulder disability that had its onset during service or was causally or etiologically related to service.  


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2014).

3.  The criteria for service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2014).

4.  The criteria for service connection for a left shoulder disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through a VCAA letters dated August 2010 and May 2014, VA's notice requirements were met.  

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the appellant.

In this decision, the Board has found as a fact that there was no in-service injury or disease, including no chronic in-service symptoms of disability of a shoulder disability.  Because there is no in-service injury or disease to which competent medical opinion could relate a current disability, there is no reasonable possibility that a VA opinion could aid in substantiating the current claim for service connection for bilateral shoulder disabilities.  See 38 U.S.C.A. § 5103A(a)(2) (West 2002) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").

Service Connection - Laws and Regulations

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2012).  ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty, other than full-time duty, prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); see also McManaway v. West, 13 Vet. App. 60, 67 (Citing Paulson, supra for the proposition that, "if a claim relates to period of [ACDUTRA], a disability must have manifested itself during that period; otherwise, the period does not qualify as active military service and claimant does not achieve veteran status for purposes of that claim.").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection - Hearing Loss and Tinnitus

For claims for service connection for hearing loss or impairment, VA has specifically defined what is meant by a "disability" for the purposes of service connection.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

Section 3.385 does not preclude service connection for a current hearing loss "disability" where hearing was within normal audiometric testing limits at separation from service.  See Hensley, 5 Vet. App. at 159.  When audiometric test results do not meet the regulatory requirements for establishing a "disability" at the time of the Veteran's separation, the Veteran may nevertheless establish service connection for a current hearing disability by submitting competent evidence that the current disability is the result of disease or injury in service.  Id. at 160.

Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Since November 1, 1967, these standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards should be converted to ISO-ANSI standards.  This conversion has been done in the entrance examination noted below (the ISO-ANSI standard is noted parenthetically).  

The Board concedes noise exposure during ACDUTRA.
On the October 1963 report of medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
0 (10)
0 (10)
---
30 (35)
LEFT
0 (15)
0 (10)
0 (10)
---
55 (60)

On the June 1964 report of medical examination, the Veteran received a whisper test marked at 15/15.  On the corresponding report of medical history, the Veteran reported ear trouble.  

On an August 1968 report of medical history, the Veteran again marked yes to ear trouble.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
-15
-10
5
30
80
LEFT
-5
-10
10
55
75

The examiner in August 1968 diagnosed bilateral high frequency hearing loss.  

The Veteran was afforded a VA examination in December 2013.  The examiner reviewed the claims file and performed an audiological examination.  At that time, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
70
95
95
LEFT
40
45
70
105
95
Speech recognition scores were 40 percent and 56 percent in the right and left ears, respectively.  The examiner noted a permanent positive threshold shift of the bilateral ears that was caused by or a result of an event in military service.  He based his opinion on noise exposure in the military and the threshold shift from 1963 to 1968.  He found the whisper test done at separation in June 1964 to be insufficient in determining noise induced hearing loss.  Additionally he found that any preexisting hearing loss was aggravated beyond the normal progression in the military due to noise exposure.  The examiner noted that the Veteran had difficulty hearing in quiet, around noise, the telephone, the television, in groups, restaurants, church, or riding in a car.  The examiner also opined that the Veteran's tinnitus is at least as likely as not caused by or a result of military noise exposure.

The Board acknowledges that there is a gap of several years between separation from service and the 1968 examination and that the Veteran had recreational noise exposure; however, after considering and weighing the evidence discussed above, the Board concludes that reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App 49 (1990).  

Service Connection - Bilateral Shoulders

The Board will address both the right and left shoulder claims together as they stem from the same factual background and analysis.  

The appellant contends that the Veteran had an injury to both shoulders incurred during ACDUTRA.  In July 2010, prior to his death, the Veteran submitted a statement claiming that his shoulders were injured doing push-ups, pull-ups, traversing overhead ladders, climbing inclined walls, climbing ropes, physical training, and obstacle courses, as well as during bayonet practice.  

The Board notes that the Veteran did not have a diagnosis related to the shoulder at the time of his death.  A private treatment note from T.H., M.D., dated March 31, 1999 indicated that the Veteran had been seen following a fall three weeks prior; he stated he had fallen on his right shoulder.  He complained that it was painful and that movement hurt.  A rotator cuff tear was suspected.  There were no other records demonstrating further complaints or treatment for this shoulder.  A private treatment statement from August 2012 noted shoulder pain with limitation of motion, but did not diagnose a disability.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the shoulder pain can be attributed, there is no basis to find a shoulder disability based upon the reported pain for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir.2001).

In any event, even if the Veteran had an underlying bilateral shoulder disability, service connection is not warranted.  

Despite noting other complaints at separation from service, on the June 1964 report of medical history, the Veteran noted no arthritis, rheumatism, bone, joint, or other deformity, lameness, or painful or trick shoulder.  On the June 1964 report of medical examination, the examiner found clinically normal upper extremities.  Again in August 1968, the Veteran noted no arthritis, rheumatism, bone, joint or other deformity, lameness, painful or trick shoulder, but did note other unrelated complaints.  His in-service history of symptoms at the time of service separation is more contemporaneous to service, so is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the veteran wrote during treatment than to his subsequent assertion years later). 

Additionally, the Veteran did not claim that symptoms of his disorder began in service until he filed his VA disability compensation claim in 2010.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).

While the appellant alleges that the Veteran's shoulder complaints are due to his ACDUTRA service, neither the Veteran nor the appellant has demonstrated that he or she has expertise in diagnosing shoulder disabilities or determining their etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Neither the Veteran nor the appellant is shown to possess any medical expertise and therefore any medical opinions he or she asserts are not of significant probative value.  They are competent to report his symptoms, but their assertions do not indicate anything more than a broad and vague statement that his shoulder disabilities are causally related to service or another service-connected disability.

In an August 2012 statement, a private examiner listed many of the Veteran's complaints, to include apnea, atrial fibrillation, chronic, congestive heart failure, diabetes mellitus, hypertension, renal failure, hearing loss, shoulder pain, decreased range of motion.  The examiner then stated that these conditions may be secondary to military service.  The Board finds that the use of the phrase "may be secondary to" is so tentative, by its own terms, so as to be of very little probative value.  The number of unrelated conditions listed without any specific rationale for each of them adds to the speculative nature of the opinion.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); See also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (using the word "could not rule out" was too speculative to establish medical nexus); Warren v. Brown, 6 Vet. App. 4, 6 (1993) (medical opinion expressed only in terms such as "could have been" is not sufficient to reopen a claim of service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical opinion framed in terms of "may or may not" is speculative and insufficient to support an award of service connection for the cause of death); Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may have been having some symptoms of his multiple sclerosis for many years prior to the date of diagnosis" was insufficient to award service connection); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (a generic statement about the possibility of a link between chest trauma and restrictive lung disease was "too general and inconclusive" to support an award of service connection).

Here, no evidence of record relates the appellant's bilateral shoulder complaints to his ACDUTRA service.  The medical evidence at the time of separation from service and a few years after separation from service show clinically normal upper extremities.  The Veteran, himself, did not note any complaints regarding his shoulders at that time. 

In sum, the most probative evidence indicates that the appellant's shoulder complaints are not related to his ACDUTRA service.  Accordingly, the preponderance of the evidence is against the claim, and service connection for a bilateral shoulder disability is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  

Entitlement to service connection for bilateral tinnitus is granted.

Entitlement to service connection for a right shoulder disability is denied.

Entitlement to service connection for a left shoulder disability is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


